On December 17,1997, this court accepted the resignation of respondent, Michael James O’Neill. On March 6, 1998, movant, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing Michael James O’Neill to appear and show cause why he should not be found in contempt for his failure to comply with this court’s December 17, 1997 order. On April 21, 1998, the court granted the motion to the extent that respondent was ordered to show cause by filing a written response why he should not be found in contempt. Respondent did not respond to the order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on July 8,1998, at 10:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Douglas, J., would find respondent in contempt.